JAMES ALGER FEE, District Judge.
The Securities and Exchange Commission has filed a petition praying that the Commission be permitted to intervene in the matter of Universal Bond & Mortgage Corporation, a corporation, which is a proceeding under Chapter 10 of the acts of bankruptcy, as amended (Chandler Act), 11 U.S.C.A. § 501 et seq. The affidavit filed in connection with the petition shows that there are eight hundred and three bondholders who are widely scattered throughout the Western states, and that together they hold bonds amounting to a principal sum of more than Four Hundred Thousand Dollars. No plan of reorganization has been as yet submitted in this proceeding. If such a plan called for the issuance of other securities, the Commission of course would be vitally interested in the protection of the persons to whom such obligations were issued. The Assistant Secretary of the corporation has represented to at least one bondholder by letter, according to the affidavit, that any plan of reorganization will be submitted to the Commission. Inasmuch as the Commission is being held out in this manner as extending its protection to the existing bondholders, it would seem to be entirely proper for the Commission to be directly represented in this proceeding. Sufficient showing appears here so that the court believes intervention may accomplish good.
The petition is granted.